Exhibit 10.5
SEPARATION AGREEMENT
     THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into this
30th day of November, 2008, by and between NORMAN LEE WHITE, a Georgia resident
(“Executive”), and PRG-SCHULTZ USA, INC., a Georgia corporation (“Company”).
Executive and Company are sometimes hereinafter referred to together as the
“Parties” and individually as a “Party.”
BACKGROUND:
     A. Executive is employed as the Executive Vice President of Company
pursuant to an employment agreement, dated June 19, 2006 (the “Employment
Agreement”), between Executive and Company.
     B. Executive’s employment with Company and all its affiliates will end
effective as of December 31, 2008 (the “Termination Date”). His Employment
Agreement will terminate as of the date hereof.
     C. Company and Executive wish to avoid any disputes which could arise under
the Employment Agreement or otherwise with respect to the termination of
Executive’s employment with Company and are therefore agreeing to compromise any
claims or rights they have or may have under the Employment Agreement by
agreeing to the terms of this Agreement.
     NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual
promises, covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
     1. Termination of Employment. The Parties agree that Executive’s employment
relationship with Company shall be terminated effective as of the Termination
Date but that the Employment Agreement shall be terminated effective as of the
date hereof. Executive, effective as of the Termination Date, resigns his duties
as the Executive Vice President of Company, the Executive Vice President of
Company’s parent and any other officer position of Company, Company’s parent or
any of Company’s subsidiaries Executive may hold.
     2. No Admission. The Parties agree that their entry into this Agreement is
not and shall not be construed to be an admission of liability or wrongdoing on
the part of either Party.
     3. Future Cooperation. Upon reasonable advance notice from Company,
following the Termination Date Executive shall make himself reasonably available
to Company or its designated representatives for the purposes of: (a) providing
information regarding the projects and files on which Executive worked for the
purpose of transitioning such projects; and (b) providing information and/or
testimony regarding any other matter, file, project and/or client with whom
Executive was involved while employed by Company.

 



--------------------------------------------------------------------------------



 



     4. Consideration.
          (a) In consideration for Executive’s agreement to mutually terminate
the Employment Agreement, to abide by revised post-termination restrictive
covenants, to fully release Company from any and all claims, and the other
duties and obligations of Executive contained herein, Company shall:
          (i) Pay severance to Executive in an amount equal to his current
annual salary. Such payments shall be made in accordance with Company’s standard
pay practices in an amount equal to twelve thousand five hundred dollars
($12,500) per bi-weekly pay period for twenty-six (26) pay periods following the
Termination Date (the “Severance Period”), subject to ordinary and lawful
deductions and Section 4(b) below, except that no payments shall be made during
the period that begins immediately after the Termination Date and ends on the
earlier of (i) Executive’s death or (ii) six months after the Termination Date.
The payments that would otherwise have been made in such period shall be
accumulated and paid in a lump sum on the first bi-weekly pay period after the
end of such period.
          (ii) Pay to Executive the full year annual bonus, if any, that
Executive would have received for calendar year 2008 had Executive remained
employed with Company until the time of payment of bonuses to Company employees
generally. Such annual bonus, if any, shall be paid in 2009 at the same time
Company normally pays such annual bonuses, subject to ordinary and lawful
deductions and Section 4(b) below, except that no payments shall be made during
the period that begins immediately after the Termination Date and ends on the
earlier of (i) Executive’s death or (ii) six months after the Termination Date.
The payments that would otherwise have been made in such period shall be
accumulated and paid in a lump sum on the first bi-weekly pay period after the
end of such period.
          (iii) Permit Executive to continue medical and dental insurance
coverage for Executive, his spouse and his eligible dependents during the
Severance Period on the same basis and at the same cost as similarly-situated
active employees of Company, provided Executive timely elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“C.O.B.R.A”), subject to Section 4(b) below.
          (b) Notwithstanding anything else contained herein to the contrary, no
payments shall be made or benefits delivered under this Agreement (other than
payments required to be made by Company pursuant to Section 5 below) unless:
(i) Executive has signed and delivered to Company a Release in the form attached
hereto as Exhibit A (the “Release”); and (ii) the applicable revocation period
thereunder has expired without Executive having elected to revoke the Release,
within thirty (30) days after the Termination Date. Executive agrees and
acknowledges that Executive would not be entitled to the consideration described
herein absent execution of the Release. Any payments to be made, or benefits to
be delivered, under this Agreement within the thirty (30) days after the
Termination Date shall be accumulated and paid in a lump sum on the first
bi-weekly pay period occurring more than thirty (30) days after the Termination
Date, provided Executive delivers the signed Release to Company and the

2



--------------------------------------------------------------------------------



 



revocation period thereunder expires without Executive having elected to revoke
the Release, before such time.
     5. Other Benefits. Nothing in this Agreement or the Release shall:
          (a) alter or reduce any vested, accrued benefits (if any) Executive
may be entitled to receive under any 401(k) plan established by Company;
          (b) affect Executive’s right (if any) to elect and (subject to
Section 4(a)(iii) above) pay for continuation of Executive’s health insurance
coverage under Company’s health plans pursuant to C.O.B.R.A.;
          (c) affect Executive’s right (if any) to receive (i) any base salary
that accrues through the Termination Date but is unpaid, (ii) any reimbursable
expenses that Executive incurs before the Termination Date but are unpaid,
(iii) any unused paid time off days to which Executive will be entitled to
payment, all of which shall be paid as soon as administratively practicable (and
in any event within thirty (30) days) after the Termination Date;
          (d) alter or reduce the vested benefits to which Executive is entitled
under Company’s 2006 Management Incentive Plan (“MIP”), which shall be paid in
accordance with the MIP and Executive’s applicable performance unit agreement;
          (e) alter, reduce or terminate the rights accorded Executive under the
Indemnification Agreement attached as Exhibit B to Executive’s Employment
Agreement; or
          (f) affect Executive’s right to continue to receive his base salary
and benefits through the Termination Date, as in effect as of the date hereof,
which base salary and benefits will continue through the Termination Date,
except with respect to any changes in benefits that are applicable generally to
the other executives of Company.
     6. Executive’s Consulting Agreement.
          (a) Upon the reasonable request of the Company from time to time after
the Termination Date, Executive shall render consulting services to Company or
its designated representatives relating to Company’s efforts to procure a new
recovery audit contract with the Centers for Medicare and Medicaid Services
(“Consulting Services”). After March 31, 2009, Executive will be available to
render Consulting Services on a reasonable basis, consistent with any other
employment in which Executive is then engaged. In performing the Consulting
Services, Executive shall at all times comply with the terms and conditions of
this Agreement, all applicable policies and procedures of Company and its
affiliates and any reasonable written or oral instructions that may be provided
by Company or its designated representative in connection with Executive’s
performance of any such Consulting Services.
          (b) Executive shall provide the Consulting Services described herein
at no charge for the period starting immediately after the Termination Date and
ending through March 31, 2009. Thereafter, Company shall pay Executive One
Hundred Fifty Dollars ($150) per hour for Executive’s Consulting Services, based
on the amount of time Executive actually spends on

3



--------------------------------------------------------------------------------



 



such Consulting Services. Additionally, Company shall reimburse Executive for
any reasonable expenses incurred or paid by Executive in the course of
performing Consulting Services hereunder, provided that such expenses are
approved in advance by Company. Notwithstanding the foregoing, Company shall not
compensate Executive for providing testimony under oath in any proceeding
(including deposition testimony) other than reimbursing Executive for reasonable
expenses incurred in connection with providing such testimony.
          (c) Executive shall submit to Company on a monthly basis and by the
10th day of the following month reasonable documentation of his time spent
performing Consulting Services and his reimbursable expenses incurred in
connection therewith for the previous month. Company shall pay Executive all
amounts owed therefor within thirty (30) days after its receipt of such
documentation.
          (d) Nothing in this Agreement requires Company to request that
Executive render any Consulting Services hereunder.
          (e) Company may terminate the consulting relationship established
pursuant to this Section 6 by delivering a written termination notice to
Executive at any time; provided, however, that Company shall remain liable for
and pay Executive for any amounts that are then due to be paid or reimbursed to
Executive.
          (f) In the performance of this Agreement, the Parties will be acting
in their own separate capacities and not as agents, employees, partners, joint
venturers or associates of one another. It is expressly understood and agreed
that, with respect to performance of Consulting Services after the Termination
Date, Executive will be an independent contractor of Company in all manners and
respects and that Executive will not be authorized to bind Company to any
liability or obligation or to represent that he has any such authority.
Executive shall be solely responsible for all of his withholding taxes, social
security taxes, unemployment taxes, and workers’ compensation insurance
premiums.
          (g) All work product, property, data, documentation, information or
materials conceived, discovered, developed or created by Executive in the
performance of services by Executive for the Company pursuant to this Agreement
(collectively, the “Work Product”) shall be owned exclusively by Company. To the
greatest extent possible, any such Work Product shall be deemed to be a “work
made for hire” (as defined in the United States Copyright Act, 17 U.S.C.A. §101
et seq., as amended) and owned exclusively by Company. Executive hereby
unconditionally and irrevocably transfers and assigns to Company all right,
title and interest in or to any Work Product.
          (h) Notwithstanding the foregoing, for purposes of Section 409A of the
Code, the Parties agree that Executive will have a “separation from service”
within the meaning of Section 409A of the Code on the Termination Date because
it is reasonably anticipated that the level of bona fide services Executive will
perform after the Termination Date will permanently decrease to no more than
forty-nine percent (49%) of the average level of bona fide services Executive
performed over the immediately preceding thirty-six (36) month period.

4



--------------------------------------------------------------------------------



 



     7. Confidentiality of Agreement Terms. Except as otherwise expressly
provided in this Section 7, Executive agrees that the terms, conditions and
amount of consideration set forth in this Agreement are and shall be deemed to
be confidential and shall not be disclosed by Executive to any other person or
entity, except that (a) Executive may disclose the terms of this Agreement to
the extent required by law; (b) Executive may tell prospective employers the
dates of Executive’s employment, positions held, evaluations received,
Executive’s duties and responsibilities and salary history with Company;
(c) Executive may disclose the terms of this Agreement to Executive’s attorneys
and tax advisers; and (d) Executive may disclose the terms of this Agreement to
Executive’s spouse, if any; provided, however, that any spouse, attorney or tax
adviser learning about the terms of this Agreement must be informed about this
confidentiality provision, and Executive will be responsible for any breaches of
this confidentiality provision by his spouse, attorneys or tax advisers to the
same extent as if Executive had breached this Agreement himself. Executive
acknowledges that Company may be required by law to disclose information about
this Agreement and its terms.
     8. Restrictive Covenants.
          (a) Definitions. For purposes of this Agreement, the following terms
shall have the following respective meanings:
          (i) “Business of the Company” means services to (A) identify clients’
erroneous or improper payments, (B) assist clients in the recovery of monies
owed to them as a result of overpayments and overlooked discounts, rebates,
allowances and credits, and (C) assist clients in the improvement and/or
execution of their procurement and payment processes.
          (ii) “Confidential Information” means all valuable and/or proprietary
information (in oral, written, electronic or other forms) belonging to or
pertaining to Company or its affiliates, that would be useful to competitors of
Company or its affiliates, or otherwise damaging to Company or its affiliates if
disclosed. Confidential Information may include, but it not necessarily limited
to: (A) the identity of customers or potential customers of Company, their
purchasing histories, and the terms or proposed terms upon which Company offers
or may offer its products and services to such customers, (B) the identity of
Company’s vendors or potential vendors, and the terms or proposed terms upon
which Company may purchase products and services from such vendors,
(C) technology or methods used in products planned or offered by Company,
(D) the terms and conditions upon which Company, employs its employees and
independent contractors, (E) marketing and/or business plans and strategies,
(F) financial reports and analyses regarding the revenues, expenses,
profitability and operations of Company, and (G) information provided to Company
by customers and other third parties under a duty to maintain the
confidentiality of such information. Confidential Information does not include
any information that is in the public domain or readily ascertainable from
publicly-available information, or disclosed to Executive outside the course and
scope of the performance of Executive’s duties on behalf of Company by a person
or entity who has the legal right to disclose such information.

5



--------------------------------------------------------------------------------



 



          (iii) “Material Contact” means contact in person, by telephone, or by
paper or electronic correspondence in furtherance of the Business of Company
while employed by Company.
          (iv) “Restricted Territory” means, and is limited to, the geographic
area described in Exhibit B attached hereto. Executive acknowledges and agrees
that this is the area in which Company conducts Business at the time of the
execution of this Agreement, and in which the Executive had responsibility on
behalf of Company.
          (v) “Trade Secrets” means Confidential Information of Company or any
affiliate of Company which meets the definition of a trade secret under
applicable law.
          (b) Confidentiality. Executive agrees that Executive will not (other
than in the performance of Executive’s consulting duties hereunder), directly or
indirectly, use, disclose, distribute or otherwise make use of on his own behalf
or on behalf of any other person or entity any Confidential Information for a
period of five (5) years after the Termination Date. Nothing contained herein
shall limit the protection afforded to Trade Secrets under applicable law, which
may provide for a longer period of protection.
          (c) Non-Competition. Executive agrees that for a period of two
(2) years following the Termination Date, Executive will not, either for himself
or on behalf of any other person or entity, compete with the Business of Company
within the Restricted Territory by performing activities involving the Business
of Company which are the same as or similar to those performed by Executive for
Company while employed by Company. Provided, however, that this Non-Competition
provision shall not restrict the ability of Executive to provide services
regarding the improvement and/or execution of procurement and payment processes
at any time and in any geographic location, so long as such services are not
provided by Executive to customers who, within twelve (12) months prior to the
Termination Date, were actual customers of Company or prospective customers of
Company with whom Executive had Material Contact within the twelve (12) months
prior to the Termination Date.
          (d) Non-Solicitation of Customers. Executive agrees that for a period
of two (2) years following the Termination Date, Executive shall not, directly
or indirectly, solicit any actual or prospective customers of Company with whom
Executive had Material Contact, for the purpose of selling any products or
services which compete with the Business of Company.
          (e) Non-Recruitment of Employees or Contractors. Executive agrees that
for a period of two (2) years following the Termination Date, Executive will
not, directly or indirectly, solicit or attempt to solicit any employee or
contractor of Company with whom Executive had Material Contact, to terminate or
lessen such employment or contract.
          (f) Acknowledgments. Executive hereby acknowledges and agrees that the
covenants contained in (b) through (e) of this Section 8 hereof are reasonable
as to time, scope and territory given Company’s and Company’s parent’s and
subsidiaries’ need to protect their business, customer relationships, personnel,
Trade Secrets and Confidential Information. In the event any covenant or
agreement in this Agreement shall be determined by any court of

6



--------------------------------------------------------------------------------



 



competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it shall be interpreted to extend only
over the maximum period of time for which it may be enforceable and/or over the
maximum geographical area as to which it may be enforceable and/or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action. Executive acknowledges and represents
that Executive has substantial experience and knowledge such that Executive can
readily obtain subsequent employment which does not violate this Agreement and
that the restrictive covenants contained in this Section 8 are intended to
supersede the restrictive covenants contained in the Employment Agreement.
          (g) Specific Performance. Executive acknowledges and agrees that any
breach of the provisions of this Section 8 by him will cause irreparable damage
to Company or Company’s affiliates, the exact amount of which will be difficult
to determine, and that the remedies at law for any such breach will be
inadequate. Accordingly, Executive agrees that, in addition to any other remedy
that may be available at law, in equity, or hereunder, Company shall be entitled
to specific performance and injunctive relief, without posting bond or other
security, to enforce or prevent any violation of any of the provisions of this
Section 8 by Executive.
     9. Return of all Property and Information of Company. Executive agrees to
return all of Company’s property within seven (7) days following the termination
of the consulting arrangement described in Section 6 above, unless Company
requests the return of any such property before the termination of such
consulting arrangement. Such property includes, without limitation, the original
and any copy (regardless of the manner in which it is recorded) of all
information provided by Company to Executive or which Executive has developed or
collected in the scope of Executive’s employment related to Company and its
parent, subsidiaries or affiliates as well as all Company-issued equipment,
supplies, accessories, vehicles, keys, instruments, tools, devices, computers,
cell phones, pagers, materials, documents, plans, records, notebooks, drawings,
or papers. Upon request by Company, Executive shall certify in writing that
Executive has complied with this provision and has deleted all Company
information from any computers or other electronic storage devices owned by
Executive. Executive may only retain information relating to Executive’s benefit
plans and compensation to the extent needed to prepare Executive’s tax returns.
To the extent that Executive is provided with information of Company in
connection with performing consulting duties under this Agreement, he shall
retain such information only for so long as it is necessary for the performance
of such consulting duties and shall return all Company information and Company
property promptly upon Company’s request.
     10. No Harassing or Disparaging Conduct. Both parties agree and promise not
to engage in, or induce other persons or entities to engage in, any harassing or
disparaging conduct or negative or derogatory statements directed at the other
party (and, in the case of the Company, any of its affiliates or any of their
respective officers, directors or employees) at any time in the future.
Notwithstanding the foregoing, this Section 10 may not be used to penalize
Executive for providing truthful testimony under oath in a judicial or
administrative proceeding or complying with an order of a court or government
agency of competent jurisdiction.

7



--------------------------------------------------------------------------------



 



     11. References. Following the Termination Date, Company agrees to give any
potential employers who inquire about Executive’s work history at Company a
neutral reference consisting of Employee’s dates of employment, title and
compensation, so long as Executive directs all such requests to the Senior Vice
President-Human Resources of Company.
     12. Construction of Agreement and Venue for Disputes. This Agreement shall
be deemed to have been jointly drafted by the Parties and shall not be construed
more strongly against either Party. This Agreement shall be governed by the law
of the State of Georgia, and the Parties agree that any actions arising out of
or relating to this Agreement or Executive’s employment with Company or
consulting services provided pursuant to this Agreement must be brought
exclusively in either the United States District Court for the Northern District
of Georgia or the State or Superior Courts of Cobb County, Georgia.
     13. Severability. If any provision of this Agreement shall be held void,
voidable, invalid or inoperative, no other provision of this Agreement shall be
affected as a result thereof, and accordingly, the remaining provisions of this
Agreement shall remain in full force and effect as though such void, voidable,
invalid or inoperative provision had not been contained herein.
     14. No Reliance Upon Other Statements. This Agreement is entered into
without reliance upon any statement or representation of either Party or any
affiliate of either Party other than the statements and representations
contained in writing in this Agreement.
     15. Entire Agreement. This Agreement contains the entire agreement and
understanding concerning the subject matter hereof between the Parties. This
Agreement may not be modified or amended, except by a writing executed by both
Parties. No waiver, termination or discharge of this Agreement, or any of the
terms or provisions hereof, shall be binding upon either Party unless confirmed
in writing. No waiver by either Party of any term or provision of this Agreement
or of any default hereunder shall affect such Party’s rights thereafter to
enforce such term or provision or to exercise any right or remedy in the event
of any other default, whether or not similar.
     16. Further Assurance. Upon the reasonable request of the other Party, each
Party hereto agrees to take any and all actions, including, without limitation,
the execution of certificates, documents or instruments, necessary or
appropriate to give effect to the terms and conditions set forth in this
Agreement.
     17. No Assignment. Neither Party may assign this Agreement, in whole or in
part, without the prior written consent of the other Party, and any attempted
assignment not in accordance herewith shall be null and void and of no force or
effect.
     18. Binding Effect. This Agreement shall be finding on and inure to the
benefit of the Parties and their respective heirs, representatives, successors
and permitted assigns.
     19. Indemnification. Company understands and agrees that any
indemnification obligations under its governing documents or the indemnification
agreement between Company and Executive with respect to Executive’s service as
an officer of Company remain in effect and

8



--------------------------------------------------------------------------------



 



survive the termination of Executive’s employment under this Agreement as set
forth in such governing documents or indemnification agreement.
     20. Nonqualified Deferred Compensation
          (a) It is intended that any payment or benefit which is provided
pursuant to or in connection with this Agreement which is considered to be
deferred compensation subject to Section 409A of the Code shall be paid and
provided in a manner, and at such time and form, as complies with the applicable
requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance.
          (b) Neither Party shall take any action to accelerate or delay the
payment of any monies and/or provision of any benefits in any manner which would
not be in compliance with Section 409A of the Code (including any transition or
grandfather rules thereunder).
          (c) Because Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payments to be made or benefits to be
delivered in connection with Executive’s “Separation from Service” (as
determined for purposes of Section 409A of the Code) that constitute deferred
compensation subject to Section 409A of the Code shall not be made until the
earlier of (i) Executive’s death or (ii) six months after Executive’s Separation
from Service (the “409A Deferral Period”) as required by Section 409A of the
Code. Payments otherwise due to be made in installments or periodically during
the 409A Deferral Period shall be accumulated and paid in a lump sum as soon as
the 409A Deferral Period ends, and the balance of the payment shall be made as
otherwise scheduled. Any such benefits subject to the rule may be provided under
the 409A Deferral Period at Executive’s expense, with Executive having a right
to reimbursement from Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.
          (d) For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the Code.
          (e) Notwithstanding any other provision of this Agreement, neither
Company nor any of its affiliates shall be liable to Executive if any payment or
benefit which is to be provided pursuant to this Agreement and which is
considered deferred compensation subject to Section 409A of the Code otherwise
fails to comply with, or be exempt from, the requirements of Section 409A of the
Code.
[signatures on next page]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed, or caused their duly
authorized representatives to execute, this Agreement as of the day and year
first above written.

              “Executive”
 
            /s/ Norman Lee White     Norman Lee White       “Company”
 
            PRG-SCHULTZ USA, INC.
 
       
 
  By:   /s/ Victor A. Allums
 
       
 
  Title:   Sr. Vice President and General Counsel

10



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Release
RELEASE
     In consideration for the undertakings and promises set forth in that
certain Separation Agreement, dated as of November 30, 2008 (the “Agreement”),
between NORMAN LEE WHITE (“Executive”) and PRG-SCHULTZ USA, INC. (“Company”),
Executive (on behalf of himself and his heirs, assigns and successors in
interest) unconditionally releases, discharges, and holds harmless Company and
its affiliates and their respective officers, directors, employees, agents,
insurers, assigns and successors in interest (collectively, “Releasees”) from
each and every claim, cause of action, right, liability or demand of any kind
and nature, and from any claims which may be derived therefrom (collectively
“Released Claims”), that Executive had, has, or might claim to have against
Releasees at the time Executive executes this Agreement, whether presently known
or unknown to Executive, including, without limitation, any and all claims
listed below, other than any such claims Executive has or might have under the
Agreement:
     (a) arising from Executive’s employment, pay, bonuses, vacation or any
other Executive benefits, and other terms and conditions of employment or
employment practices of Company;
     (b) arising out of or relating to the termination of Executive’s employment
with Company or the surrounding circumstances thereof;
     (c) based on discrimination and/or harassment on the basis of race, color,
religion, sex, national origin, handicap, disability, age or any other category
protected by law under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, Executive Order 11246, the Age Discrimination in Employment
Act, the Older Workers Benefits Protection Act, the Equal Pay Act, the Americans
With Disabilities Act, the Rehabilitation Act of 1973, C.O.B.R.A. (as any of
these laws may have been amended) or any other similar labor, employment or
anti-discrimination law under state, federal or local law;
     (d) based on any contract, tort, whistleblower, personal injury wrongful
discharge theory or other common law theory; or
     (e) arising under the Employment Agreement or any other written or oral
agreements between Executive and Company, Company’s parent or any of Company’s
subsidiaries.
     Executive covenants not to sue or initiate any claims against any of the
Releasees on account of any Released Claim or to incite, assist or encourage
other persons or entities to bring claims of any nature whatsoever against
Company or Releasees. Executive further covenants not to accept, recover or
receive any monetary damages or any other form of relief which may arise

11



--------------------------------------------------------------------------------



 



out of or in connection with any administrative remedies which may be filed with
or pursued independently by any governmental agency or agencies, whether
federal, state or local.
     Executive hereby acknowledges that Executive has no interest in
reinstatement, reemployment or employment with Company, and Executive forever
waives any interest in or claim of right to any future employment by Company.
Executive further covenants not to apply for future employment with Company or
otherwise seek or encourage reinstatement.
     By signing this Release, Executive certifies that:
     (a) Executive has carefully read and fully understands the provisions of
this Release;
     (b) Executive was advised by Company in writing, via this Release, to
consult with an attorney before signing this Release;
     (c) Executive understands that any discussions he may have had with counsel
for Company regarding his employment or this Release does not constitute legal
advice to him and that he has retained his own independent counsel to render
such advice;
     (d) Company hereby allows Executive no less than twenty-one (21) days from
its initial presentation to Executive to consider this Release before signing
it, should Executive so desire; and
     (e) Executive agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.
     Executive may revoke this Release within seven (7) calendar days after
signing it. To be effective, such revocation must be received in writing by the
General Counsel of Company at the offices of Company at 600 Galleria Parkway,
Suite 100, Atlanta, Georgia 30339. Revocation can be made by hand delivery,
telegram, facsimile, or postmarking before the expiration of this seven (7) day
period.
     IN WITNESS WHEREOF, the undersigned has executed this Release as of the
date set forth below.

         
 
  “Executive”    
 
       
 
       
 
  Norman Lee White   Date

12



--------------------------------------------------------------------------------



 



EXHIBIT B
Restricted Territory
All of the following Metropolitan Statistical Areas in the U.S., collectively
Fayetteville-Springdale-Rogers, AR-MO
Baltimore-Townson, MD
Danville, IL
Charlotte-Gastonia-Concord, NC-SC
Dallas-Fort Worth-Arlington, TX
Chicago-Naperville-Joliet, IL-IN-WI
Boise City-Nampa, ID
Minneapolis-Saint Paul-Bloomington, MN-WI
New York-Northern NJ-Long Island, NY-NJ-PA
Phoenix-Mesa-Scottsdale, AZ
Miami-Fort Lauderdale-Pompano Beach, FL
Waco, TX
Milwaukee-Waukesha-West Allis, WI
San Francisco-Oakland-Fremont, CA
Memphis, TN-MS-AR
Seattle-Tacoma-Bellvue, WA
Trenton-Ewing, NJ
Philadelphia-Camden-Wilmington, PA-NJ-DE-MD
Harrisburg-Carlisle, PA
Atlanta-Sandy Springs-Marietta, GA
Salt Lake City, UT

 